Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed 03/26/2020.
Claims 1-20 are currently pending. Claims 1-20 are allowed. 
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior arts, U.S. Pub 2020/0410335 A1 – Gu discloses an AIDAP system comprising a deep learning system (e.g., convolutional network neural) that receives input data (e.g., image, scan, photo, text, and so on) and predicts the classificationa of objects in the input data. Since the input data may include adversarial perturbations, the system uses a classification activation map mechanism to obtain features and weights of the input data from the deep learning system to detect dversarial perturbations in the input data and purify the input data. The deep learning system classifies the purified input data in the second pass. The classfications are compared to determine the correctness of the first and second pass. However, Gu does not show, suggest, or teach the features of, “...determining, by a pre-trained classifier associated with the predicted first class, a confidence score for the predicted first class for the first data point based on the extracted first set of features and the corresponding first set of weights...” in combination with the other claimed features. An updated search for prior art on the EAST database has been conducted. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167